Citation Nr: 0523079	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  05-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION
The veteran served on active duty from July 1921 to July 1925 
and from April 1926 to December 1945.  He died in November 
1955.  The appellant is his widow.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  The remote procedural history 
of this case is set forth in a December 2002 Board decision 
and will not be repeated here.

The record reflects that additional records were received by 
the RO after the Statement of the Case (SOC) was issued in 
March 2005.  Upon review, the Board notes that this evidence 
is duplicative of evidence already in the claims file.  
Therefore, there is no need to remand this case to the RO to 
seek a waiver from the veteran or to consider the recently 
received evidence.  See 38 C.F.R. §§ 19.31(b), 20.1304(a) 
(2004).

In August 2005, the Board advanced this case on the docket 
due to the appellant's age and poor health.  See 38 C.F.R. § 
20.900(c)(2004).


FINDINGS OF FACT

1.  In a December 2002 decision, the Board denied entitlement 
to service connection for the cause of the veteran's death.  

2.  Evidence submitted since the December 2002 Board decision 
does not raise a reasonable possibility of substantiating the 
claim on the merits.  




CONCLUSION OF LAW

The December 2002 Board decision is final.  Evidence received 
since the December 2002 Board decision is not new and 
material and the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking service connection for 
the cause of the veteran's death.  As a preliminary matter, 
however, the Board must determine whether new and material 
evidence has been received which is sufficient to reopen the 
appellant's claim, which was previously and finally denied in 
an unappealed December 2002 Board decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]   

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the March 2005 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on her 
claim, and of the particular deficiencies in the evidence 
with respect to her claim.  

More significantly, a letter was sent to the appellant in 
June 2004, with a copy to her representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter informed the appellant that support her 
claim she must provide new and material evidence showing that 
the veteran's death was caused by injury or disease that 
began during service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 VCAA letter, the RO notified the appellant that VA was 
responsible for getting "Relevant federal records, including 
service records, VA Medical Center records, and records from 
other federal agencies, such as the Social Security 
Administration."  The RO also informed the appellant that VA 
will make reasonable efforts to get "Relevant records not in 
the custody of a Federal department or agency, to include 
records from State or local governments, private doctors and 
hospitals, current or former employers, and other non-Federal 
governmental sources."  See the June 24, 2004 letter, page 
4.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the June 2004 VCAA letter advised the appellant 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the June 2004 letter 
informed the appellant: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

The Board therefore finds that the June 2004 letter and the 
March 2005 SOC properly notified the appellant and her 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the appellant and which VA 
would attempt to obtain on her behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the June 2004 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in June 2004, prior to the initial adjudication of 
this claim by rating decision in September 2004.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  The appellant cancelled a hearing that 
was scheduled in March 2005.  She requested at that time that 
the case be forwarded to the Board.  



Relevant law and regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in March 2004, after the effective date of the 
revision, her claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In December 2002, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The 
evidence at that time included the veteran's service medical 
records which showed that he was diagnosed with cerebro-
spinal syphilis of the undifferentiated type.  Also of record 
was a death certificate, listing the cause of death as acute 
alcoholism.  At the time of the veteran's death, he was not 
service-connected for any disability.  The appellant 
contended that the cerebro-spinal syphilis which was 
diagnosed in service contributed to the veteran's death.  

The Board based its December 2002 denial, in large part, on 
two VA physicians' opinions, dated in December 1998 and 
December 2001, which concluded that syphilis diagnosed in 
service did not contribute to the veteran's death.  The Board 
also noted that medical records indicated that the veteran's 
syphilis had been successfully treated in service.  The 
appellant did not appeal that decision, and it is final.  See 
38 C.F.R. § 20.1100 (2004).

In March 2004, the appellant sought to reopen the claim of 
entitlement to cause of the veteran's death.   

Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration, namely, whether such 
evidence reflects or suggests that the veteran's service 
caused or contributed substantially to the cause of his 
death.  

In support of her claim, the veteran has submitted copies of 
the veteran's service personnel/medical records, including a 
Report of Medical Survey dated in August 1945.  She also 
submitted various legal documents, such as her marriage 
certificate.  This evidence was previously of record when the 
Board considered the claim in 2002.  These are, therefore, 
duplicative of evidence already of record and do not 
constitute new and material evidence within the meaning of 38 
C.F.R. § 3.156.

[Also of record is a January 2005 private physician's 
statement concerning the appellant's health, as well as a 
statement from her daughter regarding the same.  
This evidence was submitted in support of the appellant's 
claim for entitlement to aid and attendance of another person 
and not for the purposes of the present appeal.  An aid and 
attendance allowance was granted in March 2005.]  

Upon review, it appears that the only new piece of new 
evidence submitted which pertains to the current appeal is a 
revised death certificate dated in November 2003.  The 
revised death certificate indicates that the veteran's death 
was caused by "the disorder of the central nervous 
system"[such disorder not specified]; the former cause of 
death, "acute alcoholism", was crossed out.  While new, the 
revised death certificate is not material because it does 
demonstrate any relationship between the veteran's death and 
his military service, including syphilis diagnosed in 
service.  

The Board observes in passing that the death certificate in 
question was allegedly "Changed by Order of Lee Circuit 
Court . . . Dated 11-5-2003."  The appellant did not, 
however, submit a copy of the Court Order, or otherwise 
provide any evidence  on the circumstances surrounding such a 
remarkable change, coming as it did by Court Order almost a 
half century after the death in question.     

With respect to the appellant's own statements on file in 
support of her claim, these are essentially reiterations of 
similar contentions raised in 2002 and are therefore not new.  
It is now well-established that a layperson without medical 
training, such as the appellant, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the United States Court of Appeals for Veterans 
Claims (CAVC) noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the CAVC noted "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."

Consequently, because there is no competent medical evidence 
that the veteran's death is etiologically related to his 
military service, the new evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

In short, the appellant has not submitted competent medical 
evidence which serves to link the veteran's death to service.  
The evidence which has been presented since December 2002 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2004).  Therefore, the Board 
finds that the appellant's attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of 
service connection for the cause of the veteran's death is 
not reopened and the benefit sought on appeal remains denied.



Additional comment

As discussed above, there is no duty on the part of VA to 
assist the appellant in the development of her claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the evidence 
necessary to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular,  the appellant should 
produce: (1) a copy of the Court Order which revised the 
veteran's death certificate, as well as the medical evidence 
upon which that Order was based; and (2) competent medical 
evidence which relates the veteran's death, from whatever 
cause, to his service or some incident thereof.  See 
38 U.S.C.A. § 5107(a) [it is the responsibility of the 
claimant to support a claim for VA benefits].


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for cause of the veteran's death.  The claim 
remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


